Citation Nr: 0400648	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
August 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 RO decision which found that new and material 
evidence had not been submitted to reopen claims for service 
connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  In an unappealed December 1993 decision, the RO found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for hearing loss.  
Evidence received since that time is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim; and the additional evidence does not 
raise a reasonable possibility of substantiating the claim.

2.  In an unappealed May 1990 decision, the RO denied a claim 
for service connection for tinnitus.  Evidence received since 
that time is cumulative or redundant, or does not relate to 
an unestablished fact necessary to substantiate the claim; 
and the additional evidence does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for hearing loss; and 
the December 1993 RO decision remains final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for tinnitus; and the 
May 1990 RO decision remains final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from December 
1971 to August 1974.  His service medical records note 
hearing loss of both ears at the time of his entrance 
examination in December 1971, but later service records are 
negative for hearing loss.  His separation examination from 
January 1974 does not show hearing loss of either ear.  
Audiology results were better on the separation examination 
than on the enlistment examination.  He did not indicate 
hearing loss on reports of medical history filled out during 
service.  Service medical records are negative for tinnitus.

Post-service medical records do not show hearing loss or 
tinnitus for years after service.  VA general medical 
examinations in September 1975 to March 1976 show no hearing 
loss or other ear problems.

In April 1990, the veteran was given a VA audiological 
examination.  He reported hearing loss and tinnitus.  It was 
noted that his present employment was in a cabinet shop where 
there was significant noise exposure and that he wore ear 
plugs when he used saws.  Audiological examination indicated 
bilateral hearing loss.  The examiner concluded that the 
veteran had high frequency sensorineural hearing loss 
consistent with noise exposure.  

In May 1990, the RO denied the veteran's claims for service 
connection for hearing loss and tinnitus.  He did not appeal 
this decision.

In December 1993, the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for hearing loss.  The veteran did not appeal this 
decision.

Since the prior final RO decisions, numerous medical records 
have been received which concern conditions other than 
hearing loss and tinnitus.

In December 2001, the veteran filed his current application 
to reopen his claims for service connection for hearing loss 
and tinnitus.  Since then, the veteran has made statements 
again asserting his belief that his hearing loss and tinnitus 
are due to noise exposure in service.  A number of duplicate 
medical records, previously considered by the RO, have also 
been submitted.

VA treatment records show the veteran being given an 
audiological evaluation in October 2002.  He complained of 
difficulty understanding speech and constant buzzing and 
ringing in his ears.  The examiner's assessment was mild 
sloping to moderately severe sensorineural hearing loss in 
the right ear, and mild sloping to severe sensorineural 
hearing loss in the left ear.  It was noted that the veteran 
would be fitted with a right ear hearing aid.  In December 
2002 he was given a hearing aid.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to reopen and substantiate 
his claims for service connection for hearing loss and 
tinnitus.  Identified medical records have been obtained.  A 
VA examination is not warranted prior to a previously denied 
claim being reopened with new and material evidence.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

1.  Application to reopen claim for service connection for 
hearing loss

An RO decision in December 1993 found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hearing loss.  As such decision was not 
appealed, it is considered final, with the exception that the 
claim may be reopened if new and material evidence has been 
submitted since then, and if so reopened, the claim will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991). 

In December 2001, the veteran applied to reopen the 
previously denied claim for service connection.  As 
applicable to the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).

At the time of the unappealed 1993 RO decision, the veteran's 
service medical records from his 1971-1974 active duty, and a 
number of post-service medical records, were available.  In 
brief, these records showed that bilateral hearing loss was 
noted on the service entrance examination, but it was not 
later shown in service, including at the separation 
examination.  Bilateral hearing loss was not shown until 
1990, many years after service.  At the time of the 1993 RO 
decision, the file contained statements from the veteran in 
which he attributed his post-service hearing loss to his 
military service.

Evidence received since the RO's 1993 decision includes 
copies of some medical records which were previously 
considered, and such are redundant, not new evidence.  The 
veteran has made additional statements in which he again 
attributes his current hearing loss to service, but these 
statements are cumulative or redundant, not new evidence.  
Medical records concerning conditions other than hearing loss 
have also been received, and these irrelevant records are not 
material evidence.  Some additional medical record have been 
submitted which again show the existence of hearing loss many 
years after service.  This was a previously known fact, and 
to this extent such medical records are cumulative and not 
new.  Moreover, the additional medical records do not link 
current hearing loss to service, and such records are not 
material evidence as they do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the 1993 RO decision.  Thus the claim 
for service connection for hearing loss is not reopened, and 
the 1993 RO decision remains final.

2.  Application to reopen claim for service connection for 
tinnitus

An RO decision in May 1990 denied service connection for 
tinnitus.  In December 2001, the veteran applied to reopen 
the previously denied claim for service connection.  

At the time of the unappealed 1990 RO decision, the medical 
evidence showed no tinnitus during the veteran's 1971-1974 
active duty, or until many years after service, in 1990.  In 
various statements, the veteran attributed his post-service 
tinnitus to his active duty.

Evidence received since the RO's 1990 decision includes 
copies of some medical records which were previously 
considered, and such are redundant, not new evidence.  The 
veteran has made additional statements in which he again 
attributes his current tinnitus to service, but these 
statements are cumulative or redundant, not new evidence.  
Medical records concerning conditions other than tinnitus 
have also been received, and these irrelevant records are not 
material evidence.  Some additional medical record have been 
submitted which again mention complaints of tinnitus many 
years after service.  This was a previously known fact, and 
to this extent such medical records are cumulative and not 
new.  Moreover, the additional medical records do not link 
current tinnitus to service, and such records are not 
material evidence as they do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the 1990 RO decision.  Thus the claim 
for service connection for tinnitus is not reopened, and the 
1990 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
hearing loss is denied.

The application to reopen a claim for service connection for 
tinnitus is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



